Effective May 1, 2011, the sub-section entitled “Portfolio Manager(s)” beneath the main heading "Summary of Key Information" is restated in its entirety as follows: Portfolio Manager(s) Portfolio Manager Since Title Matthew D. Sabel May 2011 Investment Officer of MFS Effective May 1, 2011, the sub-section entitled “Portfolio Manager(s)” beneath the main heading "Management of the Fund" is restated in its entirety as follows: Portfolio Manager(s) Information regarding the portfolio manager(s) of the fund is set forth below. Further information regarding the portfolio manager(s), including other accounts managed, compensation, ownership of fund shares, and possible conflicts of interest, is available in the fund’s SAI. Portfolio Manager Primary Role Five Year History Matthew D. Sabel Portfolio Manager Employed in the investment area of MFS since 2009; Employed in the investment area of Fidelity Management and Research from 2000 to 2009 Effective May 1, 2011, the eighth paragraph in the "Principal Investment Strategies" sub-section under "Investment Objective, Strategies, and Risks" section is removed in its entirety.
